Name: 2011/396/EU: Commission Implementing Decision of 4Ã July 2011 authorising a laboratory in Japan to carry out serological tests to monitor the effectiveness of rabies vaccines (notified under document C(2011) 4595) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: research and intellectual property;  health;  Asia and Oceania;  agricultural activity
 Date Published: 2011-07-05

 5.7.2011 EN Official Journal of the European Union L 176/51 COMMISSION IMPLEMENTING DECISION of 4 July 2011 authorising a laboratory in Japan to carry out serological tests to monitor the effectiveness of rabies vaccines (notified under document C(2011) 4595) (Text with EEA relevance) (2011/396/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3(2) thereof, Whereas: (1) Decision 2000/258/EC designates the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES) in Nancy, France (previously known as the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments, AFSSA), as the specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. (2) That Decision also provides that the ANSES is to document the appraisal of laboratories in third countries that have applied to carry out serological tests to monitor the effectiveness of rabies vaccines. (3) The competent authority of Japan has submitted an application for approval of a laboratory in that third country to perform such serological tests. That application is supported by a favourable report by the ANSES dated 4 February 2011 of the appraisal of that laboratory. (4) That laboratory should therefore be authorised to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 3(2) of Decision 2000/258/EC, the following laboratory is authorised to perform the serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets: Laboratory Department, Animal Quarantine Service Ministry of Agriculture, forestry and fisheries 11-1, Haramachi, Isogo-ku Yokohama Kanagawa 235-0008 JAPAN Article 2 This Decision shall apply from 1 August 2011. Article 3 This Decision is addressed to the Member States. Done at Brussels, 4 July 2011. For the Commission John DALLI Member of the Commission (1) OJ L 79, 30.3.2000, p. 40.